NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

ZEMA FLORENCE,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3292
                                              )
DITECH FINANCIAL, LLC,                        )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Zema Florence, pro se.

Curtis A. Wilson of McCalla Raymer
Leibert Pierce, LLC, Orlando, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.